lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF DlSClPL|NARY COUNSEL, : No. 2236 Disciplinary Docket No. 3
Petitioner No. 217 DB 2015
Attorney Registration No. 93501
V- (Delaware County)

JOHN ANTHONY COSTALAS

Respondent

 

PER CUR|AM

AND NOW, this 17th day of Novem|oer, 2016, upon consideration of the
Recommendation of the Three-l\/|em|oer Panel of the Disciplinary Board, the Joint
Petition in Support of Discipline on Consent is granted. Respondent John Anthony
Costalas is suspended on consent from the Bar of this Commonwealth for a period of
two years. He shall comply With all the provisions of Pa.R.D.E. 217.

Respondent shall pay the costs incurred loy the Disciplinary Board in the

investigation and prosecution of this matter.